 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic and Pacific Tea Company,Inc.andAmericanFederation of Grain Millers,AFL-CIO.Case No. 19-CA-1140.October 3, 1961DECISION AND ORDEROn July 5, 1961, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain -affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown J.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Great Atlan-tic and Pacific Tea Company, Inc., Burley, Idaho, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in American Federation of GrainMillers, AFL-CIO, or any other labor organization of its employees,by discharging or refusing to reinstate, or in any other manner dis-criminating against employees in regard to their hire or tenure ofemployment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above Union or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.133 NLRB No. 71. THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.6592.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Lucille Hoodenpyle immediate and full reinstatement toher former or substantially equivalent position, without prejudice toher seniority and other rights and privileges, and make her whole forany loss of pay she may have suffered by reason of the discriminationagainst her, in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due un-der the terms of this Order.(c)Post at its plant in Burley, Idaho, copies of the notice attachedhereto marked "Appendix."' Copies of said notice, to be furnishedby the Regional Director for the Nineteenth Region, shall, after beingduly signed by a representative of the Respondent, be posted immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.i In the event that this Order is entorced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in American Federationof Grain Millers, AFL-CIO, or any other labor organization ofour employees, by discharging, refusing to reinstate, or .in anyother manner discriminating against them in regard to their hireor tenure of employment or any term or condition of employment.WE WILL offer Lucille Hoodenpyle immediate and full reinstate-ment to her former or substantially equivalent position, withoutprejudice to her seniority or other rights and privileges pre-viously enjoyed, and make her whole for any loss of pay sufferedby her as the results of the discrimination against her. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-named Union or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become or remain, and to refrain frombecoming or remaining, members of the above-named or any otherlabor organization.THE GREAT ATLANTIC AND PACIFICTEA COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days from the datehereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding,with all parties represented,was triedbefore theduly designatedTrial Examiner in Burley, Idaho, on May 11, 1961,on complaint of the GeneralCounseland answerof The Great Atlantic and Pacific Tea Company,Inc., hereincalled theCompany.The issueslitigatedwerewhether or not the Company hadviolated Section 8(a)(1) and(3) of the Act by certainconductmore particularlydescribed hereinafter.Upon the entire record,and from my observation of the witnesses,I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Company is a Maryland corporation with its principal office in the GraybarBuilding,New York, New York. The Companyis engaged in the production ofthe retail distribution of feed products on a multistate basis.During the past yearthe Company has shipped food products valued in excess of $50,0000 across Statelines and has sold through its retail outlets food products valued in excess of$500,000.Since on or about September 1, 1960,the Company has operated at Burley,Idaho,a potato processing plant.At this plant some potatoes are prepared for sale in theirnatural form but others are cleaned,cooked, and packaged in the form of potatochips and similar products.Since September 1, 1960, the Company has manufac-tured,sold, and shipped from its Burley,Idaho, plant, finished products valued inexcess of $50,000 to points outside the State of Idaho. It is undisputed and I findthat the Company is engaged in commerce within the meaning of Section 2(6) and(7) of the Act, and that the assertion of jurisdiction is warranted. THE GREATATLANTIC & PACIFIC TEA COMPANY, INC.661II.THELABOR ORGANIZATION INVOLVEDAmerican Federation of Grain Millers, AFL-CIO, herein called the Union, isand, at all times material hereto, has been a labor organization within the meaning,of Section 2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESThe IssueThe complaint alleges that on February 15, 1961, the Company discharged LucilleHoodenpyle and has refused to reinstate her because she assisted the Union or other-wise engaged in union orconcerted activities, thereby violating Section 8(a)(1)and (3) of the Act.In itsduly filed answer the Company denied the commission of unfair laborpractices and at the hearing contended that Hoodenpyle was discharged because ofunsatisfactory performance of work.Undisputed FactsIt is undisputed that Hoodenpyle began her employment with the Company onDecember 19, 1960, and that she was discharged on February 15, 1961, at 10:10 p.m.in the evening.At the Burley plant of the Company, there are only two operationswhich are pertinent to the instant case. In the preparation of the potato products,there is one assembly line which brings potatoes before approximately 24 girls whostand on each side of the assembly line, and who cut out the "eyes" of the potatoeswith a curved knife. The assembly line is called the "specking line" and the girlswho do this work are called "speckers."There is a second assembly line whichbrings the finished products before another group of girls who see that the potatoproducts are properly weighed and packaged for distribution.This assembly lineis called the "packaging line" 'and the girls who perform this work are known as"packagers."The rate of pay for these jobs is the same, but from all the evidenceit is clear that some girls preferred employment at one line rather than the otherfor a variety of reasons.Also, it is clear from all the evidence that occasionallythe packaging line fell behind the specking line and on those occasions the foremanor assistant manager would transfer a number of girls from the specking line to thepackaging line temporarily.It is also undisputed that Jack Guinn, an organizer for the Union, on approxi-mately February 1, 1961, initiated a campaign to organize the employees of theCompany's Burley plant.His principal effort consisted of passing out handbills toemployees as they came to work and of conversations with employees, off the com-pany property, when that opportunity was offered.This handbill activity of Guinnwas conducted openly and continued from approximately February 1, 1961, throughthe date of the discharge of Hoodenpyle.It is also undisputed that the Burley plant of the Company began full-scale opera-tions on approximately December 1, 1960, and a few days after that date, Mark R.Gregory, manager of the plant, conducted a meeting of employees at which he askedeach assembly line to elect one of the women employees on the line to be a "griev-ance lady" for the group.Mrs. Rachel Manson, a witness herein, was electedgrievance lady for the "speckers."The TestimonyHoodenpyle, a pleasant appearing woman in her middle fifties, testified crediblythat she was hired as a "specker" to work on the swing shift, 4 to 12 p.m. On someoccasions when the specking line ran ahead of the packaging line she was transferredto the packaging line.She found that she liked the packaging job better than thespecking job because she had been having some trouble with her back. In speckingshe stood in one place and reached straight ahead of her for potatoes and the doctorstold her that this rigidity and movement in one direction threw one of her rotatingribs out of place.On the packaging line she had more freedom of movement andshe did not experience the same trouble.Apparently this physical condition wasnot acute because the record discloses that Hoodenpyle consulted a doctor on onlytwo occasions.She saw a Dr. Lee in Burley but decided that he did not help herso on another occasion she consulted a doctor in Gooding, a neighboring town.The record does not disclose whether the doctor in Gooding was able to afford her OF NATIONALLABOR RELATIONS BOARDany relief, but those were the only occasions on which she consulted a physician,and the morning on which she went to Gooding was the only time that she wasabsent from work, and on this occasion she notified the Company of the purpose ofher absence.However, her physical condition prompted Hoodenpyle to ask PageCrandall, the foreman, if there was a possibility of her being placed on the pack-aging lineon a permanent basis. She also made the same request to Mark Gregory,the plant manager, and to Louis George, the assistant manager.After Hoodenpylehad been employed as a "specker" for several weeks she noted that some womenwho began their employment after her were transferred to the packaging line on apermanent basis. She spoke to Foreman Crandall about this and asked him how itcame about that women who were hired later than she were "promoted" ahead ofher and other senior employees on the specking line.Crandall's answer to this queryis not disclosed by the record.When Guinn beganpassingout handbills for the Union at the entrance of theplant,Hoodenpyle immediately became interested.She spoke to Guinn and thenwent to the office of the Union to learn more about its purposes. She discussedthe possibility of improving working conditions at the plant with Guinn and sheespecially discussed the fact that she thought seniority should prevail in transfersfrom the specking line to the packaging line.As a result of this conversation, Guinnenlisted the assistance of Hoodenpyle in the union campaign by giving her someunion authorization cards and requesting her to request the employees at the plantto sign them. It is undisputed that in the next 2 weeks Hoodenpyle passed out manyof these cards to the other employees on her own time, either before she went towork, after work, or during the lunch hour.According to her undisputed testi-mony, Hoodenpyle obtained the signatures of approximately 20 women employeeson such cards, from the time she received the cards until the date on which she wasdischarged.Hoodenpyle confined her organizational activities to her own shift of24 women except that she signed up 1 woman employee on the earlier shift.Asshe received the completed cards she turned them over to Guinn for appropriateaction by the Union.According to Hoodenpyle, on the day of her discharge the employees on her shifthad their usual 10 p.m. recess.When she returned to work after the recess, shenoticed that Foreman Crandall came to the specking line and asked Rachel Mansonto go with him to the office.A few moments later Foreman Crandall returnedto the specking line and told Hoodenpyle that she was directed to see Mark R.Gregory, the manager, in his office. She accompanied Crandall to Gregory's office.When they were seated, Gregory told her that as of that moment her services wereno longer required and that she was discharged.Hoodenpyle asked the reason forher discharge and Gregory replied, "For misconduct."Hoodenpyle protested thatshe had done nothing which could be classed as misconduct, and said that if anyone accusingher of misconduct were brought face to face with her, she wouldquickly convince Gregory that she was not guilty of any misconduct.Gregoryreplied that he would not do that, and that she was to go upstairs, check out, andturn over her uniform and locker key to Foreman Crandall.At this point, accord-ing to Hoodenpyle, she then turned to Crandall and asked him if her work hadbeen satisfactory all the time that she had been employed.Crandall replied thather services had been satisfactory "all the time."A few moments later, when she was turning over her uniform and keys to Fore-man Crandall, he told her that he wanted her to know that he had nothing to dowith her discharge and that he did not know of her impending discharge until hewas told to summon her to the office.On the following day, Hoodenpyle returned to the plant and talked to Mayall, thegeneralmanager.She asked for an explanation of her discharge which was finallygiven to her by Mayall.Mayall said that she had been discharged because of"unsatisfactory labor."In the course of her cross-examination,Hoodenpyle said that she had gone tothe office on approximately two occasions for aspirin and that occasionally her backhad bothered her.On a couple of occasions when her back had bothered her, theforeman had transferred her to the packaging line, but she was not sure whether thiswas done asan accommodation to her or because she was needed on thepackagingline.On redirectexaminationHoodenpyle said that shortly after the Union beganpassing out handbills at the entrance to the plant, Gregory, the manager, called ameeting of all the employees in the plant.He told the assembled girls that hewanted things to run smoothly and that if anyone had any complaints about work-ing conditions they should voice the complaint at that time.At the meeting,employee Maxine Mitchell and Hoodenpyle both brought up the subject that sen- THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.663iority should prevail on the transfer of girls from the specking line to the packagingline.After Hoodenpyle had spoken on this occasion, Gregory said that manage-ment was working on the problem and that as far as he could determine Hooden-pyle would be put on the packaging line steadily on the following Monday.Thismeeting occurred about a week before Hoodenpyle's discharge.Rachel Manson, who was employed as a "specker" by the Company at the timeof the hearing, testified in response to a subpena. She testified credibly that on theday Hoodenpyle was discharged she was called to the office of Gregory,-the plantmanager.Gregory asked Manson what all the commotion was in the lunchroomduring the lunch hour. This was a reference to a discussion of the women employeeswhich had occurred during the lunch recessManson told Gregory that she didn'tknow what it was about. Then Gregory asked her if anybody had approachedher with union papers or cards to sign.Manson replied in the negative, but saidthat one of the women had told her that such cards were being passed out.Atthat point, Gregory told Manson that he knew that Hoodenpyle was passing outunion cards and having them signed.Gregory then said that if Hoodenpyle hadcome to him and asked him about passing out cards and talked it over with himhe would have been agreeable to that activity, but she had "gone behind his backand talked to the women" and for that conduct he was going to discharge her.MaxineMitchell, another "specker," also testified credibly that on the dayHoodenpyle was discharged she saw Hoodenpyle discussing the union organizationcards with a group of women in the lunchroom.That evening Mitchell had aconversation with Foreman Crandall.Crandall came to her and asked if shebelieved in the Union.When he pressed her for an answer, Mitchell replied thatshe had never worked in a plant which did not have a union.When she gave Cran-dall this answer he walked away.Mitchell also testified to the sequence of eventsinwhich Crandall escorted Manson to the office of Plant Manager Gregory andthen escorted Hoodenpyle to the office.Other employees testified credibly to certain facts which tended to support thetestimony of Hoodenpyle and Manson.Among these were Viola Conrad and Mar-cella M. Cabala.The DefenseMark R. Gregory, manager, Louis George, assistant manager, and Page Crandall,foreman of the Company's plant, all testified to the effect that when she was firstemployed, Hoodenpyle was a good worker, but that very soon after her employmentshe began to complain to them about her back condition.All three of these wit-nesses said that Hoodenpyle complained very frequently about soreness in herback and that she had come into the office for aspirin on over a dozen occasions.All three also noticed that Hoodenpyle performed her duties on the specking linemuch more slowly during the last 10 days of her employment.Manager Gregorytestified that he noticed that Hoodenpyle had slowed down and that he had receivedcomplaints from Foreman Crandall about her.Gregory said that he could nottellwhether Hoodenpyle slowed down because of her physical ailment or becauseshe was talking too much.In the course of his examination, Gregory said that he knew that Hoodenpylehad been passing out union cards to the other women employed in the plant buthe was unaware of whether she belonged to the Union or not.He also testifiedthat he had summoned Manson to his office immediately prior to the dischargeofHoodenpyle.However, his version of this conversation was quite vague andat odds with the version related by Manson.His testimony on this point is asfollows, "I said in effect that if a person's work was being slowed down becauseshe was having excessive union activity while working, or just plain talking, if thiswas the reason it made no difference to me, except that her work in my opinion,was not up to the standard that she was capable of, and there were hundreds ofwomen in this state that could use the job as much as she could and do abetter job." iLouis George, the assistant manager, testified that Hoodenpyle was a fairly goodworker until the last 2 weeks of her employment when she slowed down becauseof excessive talking with the other girls.He also said that Hoodenpyle wished tobe transferred to the packaging line and was so persistent in her request for that'transfer that she became a nuisance.Finally he told Foreman Crandall to put heron the packaging line to "get her off his back."On cross-examination George 'admitted that he had never told Hoodenpyle thatshe was working too slowly or complained to her about her work.1 Transcriptpage 98. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorge also said that he had not recommended the discharge of Hoodenpyleto Plant Manager Gregory.Foreman Page Crandall testified that Hoodenpyle was a good worker up untilapproximately the last week of her employment, when she slowed down becauseof herailingback.Crandall testified that on the date Hoodenpyle was discharged,Manager Gregory instructed him to bring Hoodenpyle to the office.When theyLeached the office,Manager Gregory told her that "her work was unsatisfactory"and that she was discharged for that reason.When she asked why she was dischargedGregory replied that her work was unsatisfactory and did not go into any furtherdetails.Crandall stated that he told Hoodenpyle, as she was leaving the plant,that she was a good worker because he felt sorry for her because she had losther job.Concluding FindingsBoth Hoodenpyle and Manson testified in a straightforward and simple manner.I credit their testimony.From their testimony it is clear that Hoodenpyle was themost active union adherent among the employees of the Company and that heractivity on behalf of the Union was well known to Manager Gregory and hissubordinates.Manson's testimony as to her conversation with Gregory, immedi-ately prior to the discharge of Hoodenpyle, is direct proof that Hoodenpyle wasdischarged for her open espousal of the union cause, and for no other reason.WhileGregory attempted to give an innocuous version of this conversation, it must berejected in the light of all the evidence.Why, if Hoodenpyle was to be dischargedfor unsatisfactory work, did Gregory summon Manson to his office?The admittedsequence of interviews supports the testimony of Manson, and impeaches thetestimony of Gregory.Furthermore, I am not impressed with the testimony of Gregory, George andCrandall to the effect that Hoodenpyle was a good worker up until a date, closeto the time when the Union began organizing the employees, at which time shenoticeably "slowed down." I deem it significant that not one of these supervisorsever informed Hoodenpyle of this alleged deficiency at any time prior to herdischarge.And it seems significant also, that Crandall and George, Hoodenpyle'simmediate supervisors, both testified that they had not recommended her dischargeto Gregory.Her discharge was the decision of Gregory alone, and this decisionfollowed immediately upon the discussion in the lunchroom 'and the interview withManson.Upon the basis of Hoodenpyle's and Manson's credited testimony, I find thatthe Company discharged Hoodenpyle for engaging in union and concerted activitiesand not because of any unsatisfactory work.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company as set forth in section III, above, which occurredin connection with the operations of the Company as set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Company has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist .therefrom and to takecertain affirmative action necessary to effectuate the policies of the Act.Having found that the Company has discriminated in regard to the tenure ofemployment of Lucille Hoodenpyle, I shall recommend that the Company offer toher immediate and full reinstatement to her former or substantially equivalentposition,without prejudice to her seniority and other rights and privileges, andmake her whole for any loss of pay she may have suffered by reason of the discrim-ination against her by payment to her of a sum of money equal to that which shewould have earned as wages from the date of such discrimination to the date of rein-statement or a proper offer of reinstatement, as the case may be, less her net earningsduring such period; the backpay to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289. I willalso recommend that the Company preserve and, upon request, make available tothe Board or its agents, all pertinent records and data necessary to assist in ananalysis and computation of the amount of backpay due.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following: BILTON INSULATION, INC.665CONCLUSIONS OF LAW1.American Federation of Grain Millers, AFL-CIO,isa labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discharging and refusing to reinstate Lucille Hoodenpyle because of herparticipation in union activities,thereby discouraging membership in the said labororganization,the Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By said discharge, the Company has also interfered with, restrained, andcoerced employees in the exercise of rights guaranteed to them by Section 7 ofthe Act, and has thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Bilton Insulation,Inc.andUnited Construction Workers, Divi-sion of District 50, United Mine Workers of America.CaseNo. 5-CA-1743.October 3, 1961DECISION AND ORDEROn April 18, 1961, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and briefs insupport thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as noted in the footnote.'1We find it unnecessary to pass upon the exception of the General Counsel to the find-ing of the Trial Examiner that Robinson and Raines were applicants for rehire ratherthan applicants for reinstatement since in either event the Respondent violated Section8(a) (1), (3), and(4) by its actions. SeeI.C. Sutton, Sr.,d/b/a I. C. Sutton HandleFactory,125 NLRB 1094, 1095.The General Counsel excepts to the finding of the Trial Examiner that the Respondentdelayed the rehire of Jodie Raines from July 15, 1960, rather than from July 1, 1960,when he first asked to return to work.We find merit in this exception, which corrects anapparent typographical error, and accordingly amend the Intermediate Report.133 NLRB No. 76.